
	
		II
		110th CONGRESS
		1st Session
		S. 2042
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2007
			Ms. Stabenow (for
			 herself, Mr. Isakson,
			 Mr. Warner, and Mr. Whitehouse) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to conduct activities to rapidly advance treatments for spinal muscular
		  atrophy, neuromuscular disease, and other pediatric diseases, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SMA Treatment Acceleration
			 Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Spinal muscular
			 atrophy (SMA) is the number one genetic killer of children under the age of
			 2.
			(2)SMA is an
			 inherited and often fatal disease that destroys the nerves controlling
			 voluntary muscle movement, which affects crawling, walking, head and neck
			 control, and even swallowing.
			(3)It is estimated
			 that SMA occurs in nearly 1 of every 6,000 births and is therefore similar in
			 incidence and severity to other well-known genetic diseases such as cystic
			 fibrosis and Duchenne muscular dystrophy, both of which may also benefit from
			 additional focus and progress on SMA.
			(4)SMA is caused by
			 the mutation of a single gene. This is extremely advantageous for genetic
			 screening and therapeutic development. The gene mutation that causes SMA is
			 carried by one in every 40 people, or approximately 7,500,000 Americans. Each
			 child of 2 carriers of the mutant gene has a 1 in 4 chance of developing
			 SMA.
			(5)The discovery of
			 the gene responsible for the disease, SMN1, as well as a disease modifying
			 back-up SMN2 gene has opened the door to new SMA treatments.
			 Modulating genes exist not only for SMA but also for other genetic disorders,
			 including Duchenne Muscular Dystrophy, Parkinson’s, and Alzheimer’s disease.
			 The modulation of these genes might be expected to impact these disorders.
			 Success with SMN2 induction for SMA will serve as an important proof of
			 principle and impetus for ongoing research in these other conditions.
			(6)Based on the
			 advanced genetic understanding of SMA, the disease was selected by the National
			 Institutes of Health (NIH) and the National Institute of Neurological Disorders
			 and Stroke (NINDS) as the prototype for the National Institutes of Health’s
			 accelerated drug discovery effort.
			(7)In
			 2003, the National Institute of Neurological Disorders and Stroke (NINDS)
			 established the Spinal Muscular Atrophy Project: A Collaborative Program to
			 Accelerate Therapeutics Development for SMA. The SMA Project’s unique
			 collaborative process between private, public, and non-profit partners provides
			 a model translational research program that can be replicated to accelerate the
			 development of safe and effective treatments for a wide variety of
			 disorders.
			(8)National
			 non-profit organizations dedicated to finding a treatment and cure for SMA
			 continue to provide substantial private funding and are collaborating with
			 private biotechnology companies, large pharmaceutical companies, and clinical
			 investigators to identify new drug compounds and facilitate the rapid
			 translation of promising new therapies to individuals with SMA. The
			 aforementioned investment by national non-profit organizations towards finding
			 a treatment and cure for SMA is approximately equal, on an annual basis, to the
			 resources committed by the Federal Government.
			(9)A
			 Food and Drug Administration-approved SMA animal model exists that closely
			 mimics the human disease. A number of therapeutics have been identified which
			 are effective in animal models of spinal muscular atrophy.
			(10)There is an
			 urgent need to provide Federal support enabling investigators to mount national
			 clinical trials to demonstrate that these treatments are safe and effective for
			 SMA patients.
			(11)The establishment
			 and support of a national clinical trials network and a data coordinating
			 center will promote rigorous patient evaluation using common protocols and
			 allow investigators to study large numbers of patients to provide answers more
			 rapidly than individual sites acting alone.
			(12)There is a
			 demonstrated need for greater interagency coordination on SMA research and
			 involvement by additional government partners to support the ongoing work of
			 NINDS on the SMA Project as well the work of private SMA voluntary
			 organizations, including most notably the need for active engagement by the
			 National Institute of Child Health and Human Development (NICHD), along with
			 support from the National Center for Research Resources, the Centers for
			 Disease Control and Prevention, the Food and Drug Administration, and the
			 Health Resources and Services Administration
			(13)Educating the
			 public and health care community throughout the country about this devastating
			 disease is of paramount importance and is in every respect in the public
			 interest and to the benefit of all communities. Furthermore, greater awareness
			 of SMA may lead to the identification of pre-symptomatic SMA-afflicted
			 children, which has significant benefits relative to clinical trials and the
			 search for a treatment and cure.
			3.Clinical Trials
			 Network for spinal muscular atrophy
			(a)Clinical trials
			 networkThe Director of NIH, in coordination with the Directors
			 of the National Institute of Neurological Disorders and Stroke and the National
			 Institute of Child Health and Human Development, shall provide for the
			 upgrading and unification of existing SMA clinical trial sites to establish a
			 national clinical trials network for SMA. The Director of NIH shall ensure that
			 such network—
				(1)conducts
			 coordinated, multisite, clinical trials of pharmacological approaches to the
			 treatment of SMA; and
				(2)rapidly and
			 efficiently disseminates scientific findings to the field.
				(b)Data
			 coordinating centerThe Director of NIH, in coordination with the
			 Directors of the National Institute of Neurological Disorders and Stroke and
			 the National Institute of Child Health and Human Development, shall establish a
			 data coordinating center with respect to SMA to—
				(1)provide expert
			 assistance in the design, conduct, data analysis, and data management of
			 collaborative clinical and descriptive research projects;
				(2)provide
			 appropriate and capable leadership and expertise in biostatistics,
			 developmental study design, data management, data analysis, and project
			 management, including staff and site training and quality assurance
			 procedures;
				(3)provide research
			 support activities in designing data collection modules, operational and
			 procedure manuals, quality control systems, and a communications system for
			 clinical site principal investigators, research coordinators, and other network
			 staff;
				(4)organize and
			 conduct multi-site monitoring activities; and
				(5)provide regular reports to the National
			 Institute of Neurological Disorders and Stroke and the National Institute of
			 Child Health and Human Development on enrollment and the allocation of
			 resources.
				(c)Pre-clinical
			 activitiesThe Director of NIH, in coordination with the
			 Directors of the National Institute of Neurological Disorders and Stroke and
			 the National Institute of Child Health and Human Development, shall expand and
			 intensify programs of such Institutes with respect to pre-clinical translation
			 research and medicinal chemistry related to SMA.
			4.National Patient
			 Registry
			(a)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Director of the Centers for Disease Control and Prevention, shall
			 enhance and provide ongoing support to the existing SMA patient registry to
			 provide for expanded research on the epidemiology of SMA.
			(b)Longitudinal
			 dataIn carrying out subsection (a), the Secretary shall ensure
			 the collection and analysis of longitudinal data related to individuals of all
			 ages with SMA, including infants, young children, adolescents, and adults of
			 all ages.
			5.NIH Coordinating
			 Committee on SMA
			(a)Coordinating
			 committee
				(1)In
			 generalThe Secretary shall establish the Spinal Muscular Atrophy
			 Coordinating Committee to coordinate activities across the National Institutes
			 of Health and with other Federal health programs and activities relating to
			 SMA.
				(2)CompositionThe
			 Coordinating Committee shall consist of not more than 15 members to be
			 appointed by the Secretary, of which—
					(A)2/3 of such
			 members shall represent governmental agencies, including—
						(i)the
			 Directors (or their designees) of the National Institute of Neurological
			 Disorders and Stroke, the National Institute of Child Health and Human
			 Development, other national research institutes involved in research with
			 respect to SMA, and the National Center for Research Resources;
						(ii)representatives
			 of all other Federal departments, agencies, and advisory committees whose
			 programs involve health functions or responsibilities relevant to SMA,
			 including the Centers for Disease Control and Prevention, the Health Resources
			 and Services Administration, the Food and Drug Administration, and the Advisory
			 Committee on Heritable Disorders and Genetic Diseases in Newborns and Children;
			 and
						(iii)representatives
			 of other governmental agencies that serve children with SMA, such as the
			 Department of Education; and
						(B)1/3 of such
			 members shall be public members, including a broad cross section of persons
			 affected with SMA, including parents or legal guardians, affected individuals,
			 researchers, and clinicians.
					(3)TermMembers
			 of the Coordinating Committee appointed under paragraph (2)(B) shall be
			 appointed for a term of 3 years, and may serve for an unlimited number of terms
			 if reappointed.
				(4)Chair
					(A)In
			 generalWith respect to SMA, the Chair of the Coordinating
			 Committee shall serve as the principal advisor to the Secretary, the Assistant
			 Secretary for Health, and the Director of NIH, and shall provide advice to the
			 Director of the Centers for Disease Control and Prevention, the Commissioner of
			 Food and Drugs, and to the heads of other relevant agencies.
					(B)AppointmentThe
			 Secretary shall appoint the Chair of the Coordinating Committee from among
			 individuals nominated by the Coordinating Committee. The Chair shall be
			 appointed for a term not to exceed 2 years and may be reappointed for not more
			 than 1 additional term.
					(5)Administrative
			 support; terms of service; other provisionsThe following shall
			 apply with respect to the Coordinating Committee:
					(A)The Secretary shall
			 provide the Coordinating Committee with necessary and appropriate
			 administrative support.
					(B)The Coordinating
			 Committee shall meet as determined appropriate by the Secretary, in
			 consultation with the Chair of the Coordinating Committee, but not less than
			 twice each year.
					(b)Study on
			 barriers to drug development
				(1)StudyThe
			 Coordinating Committee shall conduct a study to identify current and potential
			 future barriers to the development of drugs for treating SMA and other similar
			 genetic disorders. Such study shall—
					(A)identify barriers
			 related to the activities of government, industry, and academic
			 medicine;
					(B)include
			 substantial input from scientists, patient advocacy groups, and other
			 organizations with direct involvement in SMA research and drug development;
			 and
					(C)consider obstacles
			 to drug development at all points along the research continuum from preclinical
			 research to new drug approval.
					(2)Report to
			 congressNot later than 1 year after the date of the enactment of
			 this Act, the Coordinating Committee shall submit to the Congress a report on
			 the results of the study described in paragraph (1) together with such
			 recommendations for legislation or administrative action as the Coordinating
			 Committee determines appropriate.
				6.NIH
			 Trans-Institute Collaboration on SMA Research
			(a)In
			 generalTo ensure the success
			 of the SMA Project that was initiated and has been led by National Institute of
			 Neurological Disorders and Stroke, the Director of NIH shall establish a
			 trans-National Institutes of Health cooperative research initiative on
			 SMA.
			(b)DutiesThe
			 cooperative research initiative established under subsection (a) shall consist
			 of the following activities:
				(1)The Director of the National Institute of
			 Neurological Disorders and Stroke shall report to the Director of NIH on the
			 ongoing needs of the SMA Project and required next steps to ensure the
			 continued success of the Project.
				(2)Based on the needs
			 of the SMA Project identified in the report required by paragraph (1), the
			 Director of the National Institute of Child Health and Human Development shall
			 provide direct and ongoing support of SMA research and drug development.
				(3)The Director of
			 NIH shall identify and promote opportunities for greater collaboration and
			 involvement in SMA research and drug development by other national research
			 institutes.
				7.Drug development
			 promotionNot later than 6
			 months after the date of the enactment of this Act, the Secretary, in direct
			 consultation with the Commissioner of Food and Drugs and the Coordinating
			 Committee, shall submit specific recommendations to Congress to improve and
			 expand on the incentives provided pursuant to the Orphan Drug Act (Public Law
			 97–414) and related statutes to directly and in-directly promote SMA drug
			 development, such as through the creation of unique incentives for treatments
			 of rare pediatric diseases.
		8.Education and
			 awareness on SMA for health care professionals
			(a)In
			 generalThe Secretary shall establish and implement a program to
			 provide information and education on SMA to health professionals and the
			 general public, including information and education on advances in the
			 diagnosis and treatment of SMA and training and continuing education through
			 programs for scientists, physicians, medical students, and other health
			 professionals who provide care for patients with SMA.
			(b)StipendsThe
			 Secretary may award stipends to health professionals who are enrolled in
			 training programs under this section.
			9.DefinitionsIn this Act:
			(1)The term
			 Director of NIH means the Director of the National Institutes of
			 Health.
			(2)The term Coordinating
			 Committee means the Spinal Muscular Atrophy Coordinating
			 Committee.
			(3)The term
			 Secretary means the Secretary of Health and Human Services.
			(4)The term SMA means spinal
			 muscular atrophy.
			10.Authorization
			 of appropriationsThere is
			 authorized to be appropriated such sums as may be necessary in each fiscal year
			 to carry out this Act.
		
